Jermaul Rondell Robinson v. State of Maryland, No. 37, September Term, 2016; Dexter
Williams v. State of Maryland, No. 39, September Term, 2016; Vernon Harvey Spriggs,
III v. State of Maryland, No. 46, September Term, 2016

ODOR OF MARIJUANA – PROBABLE CAUSE – CARROLL DOCTRINE –
SEARCH OF VEHICLE – DECRIMINALIZATION OF POSSESSION OF LESS
THAN TEN GRAMS OF MARIJUANA – Court of Appeals held that law enforcement
officer has probable cause to search vehicle where law enforcement officer detects odor of
marijuana emanating from vehicle, as marijuana in any amount remains contraband,
notwithstanding decriminalization of possession of less than ten grams of marijuana; and
odor of marijuana gives rise to probable cause to believe that vehicle contains contraband
or evidence of crime. There was probable cause to search vehicles in question, based on
law enforcement officers having detected odor of marijuana coming from vehicles that
Petitioners had been driving or in possession of.
Circuit Court for Baltimore City
Case No. 815049029
                                            IN THE COURT OF APPEALS
Circuit Court for Baltimore City
Case No. 815147025                                OF MARYLAND
Circuit Court for Dorchester County               Nos. 37, 39, & 46
Case No. 09-K-14-015452
                                                September Term, 2016
Argued: December 1, 2016
                                      ______________________________________

                                          JERMAUL RONDELL ROBINSON

                                                          v.

                                              STATE OF MARYLAND
                                      ______________________________________

                                               DEXTER WILLIAMS

                                                          v.

                                              STATE OF MARYLAND
                                      ______________________________________

                                          VERNON HARVEY SPRIGGS, III

                                                          v.

                                              STATE OF MARYLAND
                                      ______________________________________

                                               Barbera, C.J.
                                               Greene
                                               Adkins
                                               McDonald
                                               Watts
                                               Hotten
                                               Getty,

                                                      JJ.
                                      ______________________________________

                                                 Opinion by Watts, J.
                                      ______________________________________

                                               Filed: January 20, 2017
       In 2014, Maryland joined a number of other jurisdictions that have decriminalized,

but not legalized, possession of small amounts of marijuana—that is, under the law of these

jurisdictions, possession of a small amount of marijuana remains illegal, but is punishable

by a fine, not by incarceration.1 Before October 1, 2014, under Maryland law, possession

of less than ten grams of marijuana was a misdemeanor that carried a maximum penalty of

ninety days of incarceration and a fine of $500. See 2014 Md. Laws. 1119 (Vol. II, Ch.

158, S.B. 364); Md. Code Ann., Crim. Law (2002, 2012 Repl. Vol., 2013 Supp.) § 5-

601(c)(2)(ii). As of October 1, 2014, under Maryland law, possession of less than ten




       1
         Under the following fifteen jurisdictions’ laws, first-time possession of a small
amount of marijuana is punishable only by a fine and/or participation in an examination,
drug education, or drug treatment: Connecticut, Delaware, Illinois, Maine, Maryland,
Minnesota, Mississippi, Missouri, Nebraska, Nevada, New York, North Carolina, Ohio,
Rhode Island, and Vermont. See Conn. Gen. Stat. § 21a-279a(a)(1); Del. Code Ann. tit.
16 § 4764(c); 720 Ill. Comp. Stat. 550/4(a); Me. Stat. tit. 22 § 2383(1)(A); Md. Code Ann.,
Crim. Law (2002, 2012 Repl. Vol., 2016 Supp.) § 5-601(c)(2)(ii); Minn. Stat. § 152.027
Subd. 4(a); Miss. Code Ann. § 41-29-139(c)(2)(A)(1); Mo. S.B. 491 (2014), available at
http://www.senate.mo.gov/14info/BTS_Web/Bill.aspx?SessionType=R&BillID=277235
23 [https://perma.cc/J672-URZH]; Neb. Rev. St. § 28-416(13)(a); Nev. Rev. Stat. §
453.336(4)(a); N.Y. Penal Law § 221.05; N.C. Gen. Stat. § 90-95(d)(4); Ohio Rev. Code
Ann. § 2925.11(C)(3)(a); 1956 R.I. Gen. Laws § 21-28-4.01(c)(2)(iii); Vt. Stat. Ann. tit.
18 § 4230a(a)(1).
        Seven jurisdictions—Alaska, California, Colorado, the District of Columbia,
Massachusetts, Oregon, and Washington—have legalized possession of a small amount of
marijuana. See Alaska Stat. Ann. § 17.38.020(1); 2016 Cal. Legis. Serv. Prop. 64 § 4.4;
Colo. Const. Art. 18, § 16(3)(a); DC Code Ann. § 48-904.01(a)(1)(A); Massachusetts Law
about Marijuana Possession, Massachusetts Trial Court Law Libraries (updated Nov. 14,
2016), http://www.mass.gov/courts/case-legal-res/law-lib/laws-by-subj/about/marijuana.
html [https://perma.cc/X7RE-D3HW]; Or. Rev. Stat Ann. § 475.864; Wash. Rev. Code
Ann. § 69.50.4013(3)(a).
        Possession of marijuana in any amount, however, remains a crime under federal
law. See 21 U.S.C. § 844(a).
grams of marijuana became “a civil offense”2 that is punishable by participation in a drug

education program, an assessment for substance abuse disorder, possible substance abuse

treatment, and a fine, the amount of which depends on whether the violation is a first,

second, or subsequent violation of the statute. See 2014 Md. Laws. 1119, 1124 (Vol. II,

Ch. 158, S.B. 364); Md. Code Ann., Crim. Law (2002, 2012 Repl. Vol., 2014 Supp.) § 5-

601(c)(2).

       Here, Jermaul Rondell Robinson (“Robinson”), Dexter Williams (“Williams”), and

Vernon Harvey Spriggs, III (“Spriggs”) (together, “Petitioners”) contend that, due to the

decriminalization of possession of less than ten grams of marijuana, a law enforcement

officer no longer has probable cause to search a vehicle where the law enforcement officer

detects an odor of marijuana emanating from the vehicle. In separate cases, each Petitioner

moved to suppress evidence that had been found in a vehicle that he had been driving or

had possession of. In each case, at a hearing on the motion to suppress, a law enforcement

officer testified that either a strong odor or an overwhelming odor of fresh marijuana was

emanating from the car that the Petitioner had been using. In each case, the circuit court

denied the motion to suppress, and each Petitioner was convicted of possession of at least

ten grams of marijuana under the amended statute. Petitioners appealed, and, in each case,

the Court of Special Appeals affirmed the circuit court’s judgment in an unreported

opinion. Petitioners separately filed petitions for writs of certiorari, which this Court



       2
        As discussed below, Maryland law provides a limited authorization for certain
eligible persons to possess and/or use marijuana for medical purposes. Possession and/or
use of medical marijuana is not at issue in these cases.

                                           -2-
granted. We heard one oral argument as to Petitioners’ cases on the same day, and this

opinion serves to consolidate the cases.

       Petitioners raise an important matter of first impression: whether, in light of the

decriminalization of possession of less than ten grams of marijuana, a law enforcement

officer has probable cause to search a vehicle upon detecting an odor of marijuana

emanating from the vehicle. In a reported opinion in an earlier case—Bowling v. State,

227 Md. App. 460, 476, 134 A.3d 388, 398, cert. denied, 448 Md. 724, 141 A.3d 135

(2016)—the Court of Special Appeals held that the decriminalization of possession of less

than ten grams of marijuana did not undermine the principle that the alert of a narcotics

dog, that is certified to detect marijuana along with other controlled dangerous substances,

constitutes probable cause to search a vehicle. In each of Petitioners’ cases, the Court of

Special Appeals applied Bowling and concluded that a law enforcement officer’s detection

of a strong odor of marijuana coming from a vehicle that the defendant possessed provides

probable cause to search the vehicle, despite the decriminalization of possession of less

than ten grams of marijuana, because marijuana in any amount remains contraband—i.e.,

goods that are illegal, but not necessarily criminal, to possess. In addition to the holding

of the Court of Special Appeals in Bowling, courts in Maine, Oregon, California,

Minnesota and Colorado have reached similar conclusions, namely, that where an officer

detects the odor of marijuana coming from a vehicle, the warrantless search of the vehicle

is permitted, even though these jurisdictions had decriminalized—and, in at least one

instance, legalized—the possession of a small quantity of marijuana. See State v. Barclay,

398 A.2d 794 (Me. 1979); State v. Smalley, 225 P.3d 844 (Or. App. 2010); People v.


                                           -3-
Waxler, 224 Cal. App. 4th 712 (2014), as modified on denial of reh’g (Apr. 3, 2014),

review denied (June 11, 2014); State v. Ortega, 749 N.W.2d 851 (Minn. Ct. App. 2008),

aff’d, 770 N.W.2d 145 (Minn. 2009); People v. Zuniga, 372 P.3d 1052 (Colo. 2016).

       Upon careful consideration, in agreement with the conclusions of the Court of

Special Appeals and the appellate courts of other jurisdictions, we hold that a law

enforcement officer has probable cause to search a vehicle where the law enforcement

officer detects an odor of marijuana emanating from the vehicle, as marijuana in any

amount remains contraband, notwithstanding the decriminalization of possession of less

than ten grams of marijuana; and the odor of marijuana gives rise to probable cause to

believe that the vehicle contains contraband or evidence of a crime.         Simply put,

decriminalization is not synonymous with legalization, and possession of marijuana

remains unlawful.

                                   BACKGROUND

                               No. 37: Robinson v. State

       On October 19, 2014, in the District Court of Maryland, sitting in Baltimore City,

the State, Respondent, charged Robinson with possession of oxycodone, possession of at

least ten grams of marijuana, and possession of drug paraphernalia.        The case was

transferred to the Circuit Court for Baltimore City. In the circuit court, Robinson filed

“Omnibus Pre-Trial Defense Motions,” which included, among other things, a motion to

suppress all evidence that law enforcement had allegedly illegally seized from Robinson’s

vehicle.

       On March 16, 2015, the circuit court conducted a hearing on the motion to suppress.


                                          -4-
The only witness at the hearing was Officer Steven A. Vinias of the Baltimore Police

Department. As a witness for the State, Officer Vinias testified that he was familiar with

the odor of marijuana, and was able to distinguish the odor of fresh marijuana from the

odor of burnt marijuana. On October 18, 2014, Officer Vinias was driving in the 3100

block of Oakfield Avenue in Baltimore. Sergeant Luis Ruiz was a passenger in the law

enforcement vehicle. Officer Vinias saw Robinson leaning against a Nissan Maxima,

which was the only vehicle on that side of Oakfield Avenue. Officer Vinias noticed an

overwhelming smell of fresh marijuana. Officer Vinias stopped, and he and Sergeant Ruiz

exited and approached Robinson, who was within arm’s length of the Nissan at the time.

Robinson made a movement toward his waistband, and Sergeant Ruiz detained Robinson.

Once Robinson was detained, Officer Vinias could tell that the smell of marijuana was

coming from the Nissan. In response to questions by Officer Vinias, Robinson said that he

had been driving the Nissan, and that there was marijuana in the Nissan. Officer Vinias

searched the Nissan and seized sixteen small bags of marijuana and one oxycodone pill.

At the time of the seizure, Officer Vinias estimated that the marijuana weighed more than

ten grams. On cross-examination, Officer Vinias stated that the strength of the odor of

marijuana and the amount of marijuana are not always synonymous.

      After Officer Vinias’s testimony, the circuit court heard argument from the parties.

Robinson’s counsel contended that a law enforcement officer lacks probable cause to

search a vehicle for marijuana unless the law enforcement officer has reasonable suspicion

that the vehicle contains more than ten grams of marijuana. The State argued that nothing

had changed as a result of the amendment to the marijuana statute with respect to a law


                                          -5-
enforcement officer’s ability to search a vehicle based on the odor of marijuana. After

hearing the parties’ arguments, the circuit court denied the motion to suppress without

making any findings of fact.

       The parties agreed that Robinson would be tried on an agreed statement of facts only

as to the charge of possession of at least ten grams of marijuana. Robinson’s counsel

engaged in a waiver colloquy with Robinson, who waived the right to a trial. The

prosecutor read a statement of facts, to which Robinson’s counsel agreed. The circuit court

found Robinson guilty of possession of at least ten grams of marijuana and sentenced him

to time served. The docket entries reflect that the other two charges, possession of

oxycodone and possession of drug paraphernalia, were closed.

       On March 26, 2015, Robinson noted an appeal. In an unreported opinion dated

April 29, 2016, the Court of Special Appeals affirmed the circuit court’s judgment, holding

that, despite the decriminalization of possession of less than ten grams of marijuana,

marijuana remains contraband, and its odor provides probable cause to search a vehicle.

       On June 14, 2016, Robinson petitioned for a writ of certiorari, raising the following

two issues:

       1. When an officer detects an “overwhelming smell” of “fresh marijuana”
       coming from a car, does he have probable cause to search the car in light of
       the fact that possession of a less than ten grams of marijuana is now a “civil
       offense” punishable only by a fine?

       2. Did the trial court err when it denied [] Robinson’s motion to suppress?

On August 19, 2016, this Court granted the petition. See Robinson v. State, 449 Md. 410,

144 A.3d 705 (2016).



                                           -6-
                                  No. 39: Williams v. State

       On April 8, 2015, in the District Court of Maryland, sitting in Baltimore City, the

State charged Williams with possession of marijuana and possession of drug paraphernalia.

The case was transferred to the Circuit Court for Baltimore City. In the circuit court,

Williams filed “Omnibus Pre-Trial Defense Motions,” which included, among other

things, a motion to suppress all evidence that law enforcement had allegedly illegally

seized from Williams’s vehicle.

       On June 25, 2015, the circuit court conducted a hearing on the motion to suppress.

The only witness at the hearing was Detective Tristan Ferguson of the Baltimore Police

Department. As a witness for the State, Detective Ferguson testified that he was familiar

with the odor of marijuana, and was able to distinguish the odor of fresh marijuana from

the odor of burnt marijuana. According to Detective Ferguson, the greater the amount of

fresh marijuana, the stronger the odor and the greater the radius in which the marijuana can

be smelled. On April 8, 2015, Detective Ferguson was driving in the 4500 block of

Fairview Avenue in Baltimore. Detective Ferguson saw Williams in the driver’s seat of a

vehicle that was stopped in front of a stop sign. Detective Ferguson exited the law

enforcement vehicle and approached Williams. Once he was within four feet of Williams’s

vehicle, Detective Ferguson smelled a strong odor of fresh marijuana emanating from

Williams’s vehicle. Detective Ferguson asked Williams whether he smoked marijuana,

and Williams replied affirmatively. Detective Ferguson asked Williams to exit his vehicle.

Detective Ferguson searched Williams’s vehicle and seized a backpack that contained a

canister, which contained a scale and 170 grams of packaged marijuana. On cross-


                                            -7-
examination, Detective Ferguson acknowledged that even a small amount of the most

powerful grade of marijuana, known as “loud,” would have a potent odor.

       Following Detective Ferguson’s testimony, the circuit court heard argument from

the parties. Williams’s counsel contended that probable cause to believe that a person is

engaged in conduct that constitutes a civil violation of the law—e.g., possession of less

than ten grams of marijuana—does not provide a basis for a warrantless search. The State

argued that the General Assembly had specifically indicated that decriminalization of

possession of less than ten grams of marijuana would not affect law enforcement officers’

authority to seize marijuana. After hearing the parties’ arguments, the circuit court denied

the motion to suppress.

       On June 25, 2015, after the circuit court denied the motion to suppress, Williams

pled guilty to possession of at least ten grams of marijuana. The prosecutor read a

statement of facts, to which Williams’s counsel agreed. The circuit court found Williams

guilty of possession of at least ten grams of marijuana and postponed sentencing.

       On July 2, 2015, Williams filed a “Motion for New Trial,” requesting a new trial

and that he be permitted to enter a conditional guilty plea, and thus preserve the right to

appeal the denial of the motion to suppress. Docket entries reflect that, on July 21, 2015,

a verdict of guilty was entered as to the charge for possession of at least ten grams of

marijuana; the charge for possession of drug paraphernalia was closed; and the circuit court

sentenced Williams to twenty days of incarceration.

       On August 5, 2015, Williams noted an appeal. In an unreported opinion dated May

18, 2016, the Court of Special Appeals affirmed the circuit court’s judgment, holding that


                                           -8-
the odor of marijuana alone provides probable cause to search a vehicle.

          On June 27, 2016, Williams petitioned for a writ of certiorari, raising the following

two issues:

          1. When an officer smells “the odor of marijuana strongly emanating from
          the interior” of a car and when the driver and sole occupant admits that he
          has an unspecified amount of marijuana in the car, does the officer have
          probable cause to search the car in light of the fact that possession of a less
          than ten grams of marijuana is now a “civil offense” punishable only by a
          fine?

          2. Did the trial court err when it denied [] Williams’[s] motion to suppress?

On September 2, 2016, this Court granted the petition. See Williams v. State, 450 Md.

104, 146 A.3d 464 (Sept. 2, 2016).

                                    No. 46: Spriggs v. State

          On December 11, 2014, in the Circuit Court for Dorchester County, the State

charged Spriggs with possession of cocaine with the intent to distribute, possession of

marijuana with the intent to distribute, possession of cocaine, possession of marijuana, and

two counts of possession of drug paraphernalia. In the circuit court, Spriggs filed an

“Omnibus Motion for Appropriate Relief Under Rule 4-252,” which included, among other

things, a motion to suppress all evidence that law enforcement had allegedly illegally

seized.

          On April 20, 2015, the circuit court conducted a hearing on the motion to suppress.

Two witnesses testified at the hearing. As a witness for the State, Corporal Jeffrey Smith

of the Cambridge Police Department testified that he was familiar with the odor of fresh

marijuana. According to Corporal Smith, the greater the amount of marijuana, the stronger



                                               -9-
the odor. On October 18, 2014, Corporal Smith was driving down Elm Street in Cambridge

with the windows down and detected a strong odor of fresh marijuana. Corporal Smith

saw Spriggs in a vehicle in a parking lot in front of an abandoned building. Corporal Smith

observed that the front passenger-side door was open, and Spriggs was sitting in the

passenger’s seat with his feet outside the vehicle. The odor of marijuana weakened as

Corporal Smith drove further down Elm Street. Corporal Smith made a U-turn, parked the

law enforcement vehicle, exited, and approached Spriggs.            While Corporal Smith

approached, Spriggs exited his vehicle and began walking toward the back of his vehicle.

Meanwhile, Corporal Robert Ball drove down Elm Street, parked his law enforcement

vehicle, exited, and reached Spriggs before Corporal Smith did. While Corporal Ball was

speaking with Spriggs, Corporal Smith walked away from Spriggs’s vehicle, and noticed

that the odor of marijuana weakened. Corporal Smith walked back toward Spriggs’s

vehicle; at that point, Corporal Smith believed that he could tell that the odor of marijuana

was coming from the general area of Spriggs’s vehicle. At that time, Spriggs was holding

keys in his left hand; and, other than Corporals Smith and Ball, no one was in Spriggs’s

general area.

       As a witness for the State, Corporal Ball testified that the greater the amount of

marijuana, the stronger the odor. Corporal Ball testified that, on October 18, 2014, he

drove down Elm Street and saw Corporal Smith on foot. Corporal Ball parked his law

enforcement vehicle, exited, and approached Spriggs, who was near a parked Honda Civic.

The Honda was the only vehicle in the parking lot. As he approached Spriggs, Corporal

Ball smelled a strong odor of fresh marijuana. Corporal Ball asked Spriggs how he was


                                           - 10 -
doing and whether he was just hanging out in the area. Spriggs said yes. Corporal Ball

testified that Corporal Smith said that he smelled marijuana. Spriggs said that he smelled

marijuana too, and that a couple of other people had just left the area. Corporal Ball

testified that no one else was in the area, and that he smelled marijuana coming from

Spriggs’s person. Spriggs was asked who owned the Honda, and Spriggs said that his boss

did. Corporal Ball testified that Spriggs told him that “he [Spriggs] had the vehicle” and

that he had been the only one in the Honda. Corporal Ball searched Spriggs and found a

large amount of United States currency, but no marijuana. Corporal Ball asked Spriggs for

the Honda’s key, and Spriggs complied. Corporal Ball searched the Honda.3

       After Corporal Ball’s testimony, the circuit court heard argument from the parties.

Spriggs’s counsel contended that the odor of marijuana alone cannot justify a warrantless

search. The State contended that, based on prior case law, law enforcement officers have

the right to investigate upon detecting the odor of marijuana. After hearing the parties’

arguments, the circuit court denied the motion to suppress, making findings of fact that

were consistent with Corporal Smith’s testimony and Corporal Ball’s testimony.

       On April 29, 2015, Spriggs elected a bench trial, at which Corporal Smith and

Corporal Ball testified as witnesses for the State. As witness for the State, Detective

Edward Howard of the Cambridge Police Department testified that, when he was part of

the Narcotics Division, he delivered the bags of suspected drugs taken from the Honda to



       3
       At trial, Corporal Smith testified that he found marijuana in a Ziploc bag in a plastic
grocery bag in front of the Honda’s driver’s seat, and that he found cocaine in another
Ziploc bag in the Honda.

                                            - 11 -
a crime lab in Berlin. As a witness for the State, Detective Jamie McDaniel testified that

the seized items were $3,056 in United States currency, 143 grams of cocaine, and 142

grams of marijuana.

       The circuit court found Spriggs guilty of possession of cocaine with the intent to

distribute, possession of marijuana with the intent to distribute, possession of cocaine, and

possession of marijuana. The circuit court found Spriggs not guilty of both counts of

possession of drug paraphernalia. The circuit court sentenced Spriggs to twenty years of

imprisonment, with all but three years suspended, for possession of cocaine with the intent

to distribute; five consecutive years of imprisonment, with all but one year and one day

suspended, for possession of marijuana with the intent to distribute; and five years of

supervised probation.    The circuit court merged the remaining two convictions for

sentencing purposes.

       On May 6, 2015, Spriggs noted an appeal. In an unreported opinion dated June 23,

2016, the Court of Special Appeals affirmed the circuit court’s judgment, concluding that

the odor of marijuana alone provides probable cause to search a vehicle.

       On August 3, 2016, Spriggs petitioned for a writ of certiorari, raising the following

two issues:

       1. When an officer detects an “overwhelming strong odor” of “raw
       marijuana” coming from a car, does he have probable cause to search the car
       in light of the fact that possession of less than ten grams of marijuana is now
       a “civil offense” punishable only by a fine?

       2. Did the trial court err when it denied [] Spriggs’s motion to suppress?

On September 2, 2016, this Court granted the petition. See Spriggs v. State, 450 Md. 102,



                                           - 12 -
146 A.3d 463 (Sept. 2, 2016).

                                       DISCUSSION

                                 The Parties’ Contentions

       Petitioners contend that, because the General Assembly has made possession of less

than ten grams of marijuana a civil offense that is punishable by a fine, a law enforcement

officer may not conduct a warrantless search of a vehicle based only on the odor of

marijuana. Petitioners argue that the odor of marijuana alone does not constitute probable

cause that a vehicle contains more than ten grams of marijuana because the odor of

marijuana indicates only its presence, not its amount.          Petitioners assert that law

enforcement officers could not conduct warrantless searches of their vehicles because a

search warrant cannot be issued for civil offenses. Petitioners point out that a warrantless

search is permissible only where reasonable. Petitioners maintain that Carroll v. United

States, 267 U.S. 132 (1925) and its progeny do not answer the question of whether it is

reasonable for a law enforcement officer to search for items, the possession of which is not

criminal. Petitioners contend that whether a search is reasonable does not depend on the

General Assembly’s intent in decriminalizing possession of a small amount of marijuana.

Alternatively, Petitioners argue that, if relevant, the General Assembly’s intent was to limit

the enforcement of laws related to the possession of marijuana, including laws related to

searches.

       The State responds that the decriminalization of possession of less than ten grams

of marijuana does not affect existing case law that permits a warrantless search of a vehicle

based on the odor of marijuana. The State contends that the Carroll doctrine permits the


                                            - 13 -
warrantless search of a vehicle based on probable cause to believe that the vehicle contains

contraband or evidence of a crime. The State asserts that “contraband” and “evidence of a

crime” are not synonymous, as “contraband” includes anything that is unlawful to possess,

regardless of whether possession is criminal.       The State maintains that, despite the

decriminalization of possession of less than ten grams of marijuana, marijuana remains

contraband, which is subject to seizure, and that the odor of marijuana coming from a

vehicle gives rise to probable cause to believe evidence of a crime may be found in the

vehicle. The State points out that courts in other jurisdictions have applied the Carroll

doctrine and upheld warrantless searches based on the odor of marijuana. In sum, the State

argues that the odor of marijuana provides probable cause to believe that a vehicle contains

contraband or evidence of a crime.

                                 The Standard of Review

       In Varriale v. State, 444 Md. 400, 410, 119 A.3d 824, 830 (2015), this Court

explained the standard of review for a ruling on a motion to suppress as follows:

       In reviewing a trial court’s ruling on a motion to suppress, an appellate court
       reviews for clear error the trial court’s findings of fact, and reviews without
       deference the trial court’s application of the law to its findings of fact. The
       appellate court views the trial court’s findings of fact, the evidence, and the
       inferences that may be drawn therefrom in the light most favorable to the
       party who prevails on the issue that the defendant raises in the motion to
       suppress.

(Citation omitted).

           The Fourth Amendment, the Carroll Doctrine, and Contraband

       The Fourth Amendment to the United States Constitution provides in pertinent part:

“The right of the people to be secure in their persons, houses, papers, and effects, against


                                           - 14 -
unreasonable searches and seizures, shall not be violated[.]” U.S. Const. amend. IV.4 The

Fourth Amendment does not prohibit all searches—only unreasonable ones. See Sellman

v. State, 449 Md. 526, 540, 144 A.3d 771, 779 (2016). Whether a search is reasonable

depends on the public interest versus an individual’s right to be free from arbitrary

interference by a law enforcement officer. See id. at 540, 144 A.3d at 779.

       Generally, for a search to be reasonable, a law enforcement officer must obtain a

warrant. See Riley v. California, ___ U.S. ___, 134 S. Ct. 2473, 2482 (2014). One

exception to the warrant requirement is the “automobile exception,” under which a law

enforcement officer may conduct a warrantless search of a vehicle based on probable cause.

See California v. Acevedo, 500 U.S. 565, 569 (1991). The automobile exception originates

from the case of Carroll, 267 U.S. 132, and has been referred to as “the Carroll doctrine.”

See Acevedo, 500 U.S. at 569-70. In Wyoming v. Houghton, 526 U.S. 295, 300 (1999),

the Supreme Court discussed Carroll as follows:

       Carroll . . . involved the warrantless search of a car that law enforcement
       officials had probable cause to believe contained contraband—in that case,
       bootleg liquor. The Court concluded that the Framers would have regarded
       such a search as reasonable in light of legislation enacted by Congress from
       1789 through 1799—as well as subsequent legislation from the founding era
       and beyond—that empowered customs officials to search any ship or vessel
       without a warrant if they had probable cause to believe that it contained
       goods subject to a duty. Thus, the Court held that “contraband goods
       concealed and illegally transported in an automobile or other vehicle may be
       searched for without a warrant” where probable cause exists.

(Citations omitted).


       4
       The Fourth Amendment applies to the States under the Due Process Clause of the
Fourteenth Amendment to the United States Constitution. See Sellman v. State, 449 Md.
526, 539, 144 A.3d 771, 779 (2016).

                                          - 15 -
      Probable cause exists where, based on the available facts, a person of reasonable

caution would believe “that contraband or evidence of a crime is present.” Florida v.

Harris, ___ U.S. ___, 133 S. Ct. 1050, 1055 (2013) (emphasis added) (citations omitted).

Probable cause does not depend on a preponderance of the evidence, but instead depends

on a “fair probability” on which a reasonably prudent person would act. Id. (citation

omitted). Specifically, in Illinois v. Gates, 462 U.S. 213, 231 (1983), the Supreme Court

described the concept of probable cause as follows:

      [T]he probable cause standard is . . . a “practical, nontechnical conception.”
      “In dealing with probable cause, as the very name implies, we deal with
      probabilities. These are not technical; they are the factual and practical
      considerations of everyday life on which reasonable and prudent [people],
      not legal technicians, act.” Our observation in United States v. Cortez, 449
      U.S. 411, 418, 101 S.Ct. 690, 695, 66 L.Ed.2d 621 (1981), regarding
      “particularized suspicion,” is also applicable to the probable cause standard:

             The process does not deal with hard certainties, but with
             probabilities. Long before the law of probabilities was
             articulated as such, practical people formulated certain
             common-sense conclusions about human behavior; jurors as
             factfinders are permitted to do the same—and so are law
             enforcement officers. Finally, the evidence thus collected must
             be seen and weighed not in terms of library analysis by
             scholars, but as understood by those versed in the field of law
             enforcement.

      As these comments illustrate, probable cause is a fluid concept—turning on
      the assessment of probabilities in particular factual contexts—not readily, or
      even usefully, reduced to a neat set of legal rules.

(Ellipsis and some citations omitted). And more recently, in Harris, 133 S. Ct. at 1055-

56, the Supreme Court stated:

      The test for probable cause is not reducible to precise definition or
      quantification. Finely tuned standards such as proof beyond a reasonable
      doubt or by a preponderance of the evidence have no place in the probable-


                                          - 16 -
       cause decision. All we have required is the kind of fair probability on which
       reasonable and prudent people, not legal technicians, act.

              In evaluating whether the State has met this practical and common-
       sensical standard, we have consistently looked to the totality of the
       circumstances. We have rejected rigid rules, bright-line tests, and
       mechanistic inquiries in favor of a more flexible, all-things-considered
       approach. . . .

(Citations, ellipsis, brackets, and internal quotation marks omitted).

       As to the automobile exception to the warrant requirement, in Carroll, 267 U.S. at

153, the Supreme Court held that, with probable cause to believe that a vehicle contains

contraband, a law enforcement officer may search a vehicle without a warrant, because

vehicles can be quickly moved from one jurisdiction to another, thus making it

impracticable to obtain a warrant. In Carroll, during the Prohibition era, a law enforcement

officer stopped a vehicle, searched the vehicle, and found alcohol inside of the vehicle. See

Carroll, 267 U.S. at 172 (McReynolds, J., dissenting).5 The occupants of the vehicle were

found guilty of violating a statute that made it a crime to transport alcohol in violation of

the National Prohibition Act. See Carroll, 267 U.S. at 144-45. On appeal, the defendants

argued that a law enforcement officer could conduct a warrantless search of a vehicle only

if the law enforcement officer could arrest the driver—which the law enforcement officer

could do only if he or she either had probable cause to believe that the driver had committed

a felony, or had seen the driver commit a misdemeanor. See id. at 156-57. The Supreme

Court rejected the defendants’ contention, concluding that a law enforcement officer’s


       5
         Justice McReynolds’s dissenting opinion expounded on Carroll’s facts in greater
detail than the majority opinion did. Compare Carroll, 267 U.S. at 160-61 with id. at 171-
74 (McReynolds, J., dissenting).

                                           - 17 -
ability to search a vehicle does not depend on the law enforcement officer’s right to make

an arrest, but instead depends on probable cause to believe that the vehicle’s contents are

illegal. See id. at 158-59. Specifically, the Court stated: “The right to search and the

validity of the seizure are not dependent on the right to arrest. They are dependent on the

reasonable cause the seizing officer has for belief that the contents of the automobile offend

against the law.” Id. Although the Court noted that, under the National Prohibition Act,

the driver of a vehicle that contained alcohol was subject to arrest, the Court determined

that the nature of the offense for which the driver could be prosecuted did not affect the

validity of the search. See id. at 159. In sum, in Carroll, id. at 153, 158-59, the Supreme

Court concluded that, with probable cause to believe that a vehicle contains contraband, a

law enforcement officer may search a vehicle without a warrant, and the determination of

probable cause does not depend upon the right to make an arrest.

       Following Carroll, the Supreme Court has stated that a law enforcement officer has

probable cause to search a vehicle when he or she believes that contraband or evidence of

a crime may be found in the vehicle. For example, in Harris, 133 S. Ct. at 1053, 1055, a

case involving a drug-detection dog’s alert during a traffic stop, the Supreme Court stated:

“A police officer has probable cause to conduct a search when the facts available to him

[or her] would warrant a person of reasonable caution in the belief that contraband or

evidence of a crime is present.” (Citation, brackets, and internal quotation marks omitted).

In Houghton, 526 U.S. at 297, 304, a case involving a search of a passenger’s personal

belongings inside of an automobile, the Supreme Court stated:

       Effective law enforcement would be appreciably impaired without the ability


                                            - 18 -
       to search a passenger’s personal belongings when there is reason to believe
       contraband or evidence of criminal wrongdoing is hidden in the car. As in
       all car-search cases, the ‘ready mobility’ of an automobile creates a risk that
       the evidence or contraband will be permanently lost while a warrant is
       obtained.

(Citation omitted). And, in Texas v. Brown, 460 U.S. 730, 733, 742 (1983), a case

involving a routine driver’s license checkpoint stop, the Supreme Court stated:

               As the Court frequently has remarked, probable cause is a flexible,
       common-sense standard. It merely requires that the facts available to the
       officer would warrant a [person] of reasonable caution in the belief, that
       certain items may be contraband or stolen property or useful as evidence of
       a crime; it does not demand any showing that such a belief be correct or more
       likely true than false.

(Citation and internal quotation marks omitted).

    The Decriminalization of Possession of Less Than Ten Grams of Marijuana

       Before October 1, 2014, Md. Code Ann., Crim. Law (2002, 2012 Repl. Vol., 2013

Supp.) § 5-601 was effective, and stated in relevant part:

       (a) Except as otherwise provided in this title, a person may not:

              (1) possess or administer to another a controlled dangerous substance,
       unless obtained directly or by prescription or order from an authorized
       provider acting in the course of professional practice;

                                           ***

       (c)    (1) Except as provided in paragraphs (2) and (3) of this subsection, a
       person who violates this section is guilty of a misdemeanor and on conviction
       is subject to imprisonment not exceeding 4 years or a fine not exceeding
       $25,000 or both.

              (2)    (i) A person whose violation of this section involves the use or
              possession of marijuana is subject to imprisonment not exceeding 1
              year or a fine not exceeding $1,000 or both.

                     (ii)   1. A person convicted of the use or possession of less


                                           - 19 -
              than 10 grams of marijuana is subject to imprisonment not exceeding
              90 days or a fine not exceeding $500 or both.

2014 Md. Laws. 1119, 1124 (Vol. II, Ch. 158, S.B. 364). Thus, before 2014, possession

of marijuana in any amount was a crime—albeit one that carried less of a maximum penalty

than possession of other drugs.

       In 2014, the General Assembly amended Md. Code Ann., Crim. Law (2002, 2012

Repl. Vol., 2013 Supp.) § 5-601(c)(2), the penalty provisions regarding marijuana, to state

in pertinent part:

       (i) Except as provided in subparagraph (ii) of this paragraph, a person whose
       violation of this section involves the use or possession of marijuana is subject
       to imprisonment not exceeding 1 year or a fine not exceeding $1,000 or both.

       (ii)   1. A first violation of this section involving the use or possession of
       less than 10 grams of marijuana is a civil offense punishable by a fine not
       exceeding $100.

              2. a second violation of this section involving the use or possession of
       less than 10 grams of marijuana is a civil offense punishable by a fine not
       exceeding $250.

              3. a third or subsequent violation of this section involving the use or
       possession of less than 10 grams of marijuana is a civil offense punishable
       by a fine not exceeding $500.

              4.     A. In addition to a fine, a court shall order a person under the
              age of 21 years who commits a violation punishable under
              subsubparagraph 1, 2, or 3 of this subparagraph to attend a drug
              education program approved by the Department of Health and Mental
              Hygiene, refer the person to an assessment for substance abuse
              disorder, and refer the person to substance abuse treatment, if
              necessary.

                     B. In addition to a fine, a court shall order a person at least 21
              years old who commits a violation punishable under subsubparagraph
              3 of this subparagraph to attend a drug education program approved
              by the Department of Health and Mental Hygiene, refer the person to


                                            - 20 -
             an assessment for substance abuse disorder, and refer the person to
             substance abuse treatment, if necessary.

2014 Md. Laws. 1119 (Vol. II, Ch. 158, S.B. 364).6


      6
         Although the General Assembly has amended the statute since 2014, the penalty
provisions regarding marijuana remain substantively identical; and, subsubparagraph
(ii)(4)(C) has been added. Md. Code Ann., Crim. Law (2002, 2012 Repl. Vol., 2016 Supp.)
§ 5-601(c)(2) currently states:

      (i) Except as provided in subparagraph (ii) of this paragraph, a person whose
      violation of this section involves the use or possession of marijuana in the
      amount of 10 grams or more is guilty of the misdemeanor of possession of
      marijuana and is subject to imprisonment not exceeding 1 year or a fine not
      exceeding $1,000 or both.

      (ii)   1. A first finding of guilt under this section involving the use or
      possession of less than 10 grams of marijuana is a civil offense punishable
      by a fine not exceeding $100.

             2. A second finding of guilt under this section involving the use or
      possession of less than 10 grams of marijuana is a civil offense punishable
      by a fine not exceeding $250.

             3. A third or subsequent finding of guilt under this section involving
      the use or possession of less than 10 grams of marijuana is a civil offense
      punishable by a fine not exceeding $500.

             4.     A. In addition to a fine, a court shall order a person under the
             age of 21 years who commits a violation punishable under
             subsubparagraph 1, 2, or 3 of this subparagraph to attend a drug
             education program approved by the Department of Health and Mental
             Hygiene, refer the person to an assessment for substance abuse
             disorder, and refer the person to substance abuse treatment, if
             necessary.

                    B. In addition to a fine, a court shall order a person at least 21
             years old who commits a violation punishable under subsubparagraph
             3 of this subparagraph to attend a drug education program approved
             by the Department of Health and Mental Hygiene, refer the person to
             an assessment for substance abuse disorder, and refer the person to


                                          - 21 -
      The General Assembly also added Md. Code Ann., Crim. Law (2002, 2012 Repl.

Vol., 2014 Supp.) § 5-601(d), which stated:

      The provisions of subsection (c)(2)(ii) of this section making the possession
      of marijuana a civil offense may not be construed to affect the laws relating
      to:

            (1) operating a vehicle or vessel while under the influence of or while
      impaired by a controlled dangerous substance; or

             (2) seizure and forfeiture.

2014 Md. Laws. 1122 (Vol. II, Ch. 158, S.B. 364).

      Additionally, the General Assembly created Md. Code Ann., Crim. Law (2002,

2012 Repl. Vol., 2014 Supp.) § 5-601.1, which stated in pertinent part:

      (a) A police officer shall issue a citation to a person who the police officer
      has probable cause to believe has committed a violation of § 5-601 of this
      part involving the use or possession of less than 10 grams of marijuana.

      (b)     (1) A violation of § 5-601 of this part involving the use or possession
      of less than 10 grams of marijuana is a civil offense.

             (2) Adjudication of a violation under § 5-601 of this part involving
      the use or possession of less than 10 grams of marijuana:

                    (i) is not a criminal conviction for any purpose; and

                    (ii) does not impose any of the civil disabilities that may result
             from a criminal conviction.

2014 Md. Laws. 1122-23 (Vol. II, Ch. 158, S.B. 364).


             substance abuse treatment, if necessary.

                    C. A court that orders a person to a drug education program or
             substance abuse assessment or treatment under this subsubparagraph
             may hold the case sub curia pending receipt of proof of completion of
             the program, assessment, or treatment.

                                           - 22 -
                                     Bowling v. State

       Although this Court has not yet addressed the impact of the decriminalization of

possession of less than ten grams of marijuana on an analysis of probable cause, the Court

of Special Appeals has done so. In Bowling, 227 Md. App. at 476, 134 A.3d at 398, the

Court of Special Appeals concluded that the decriminalization of possession of less than

ten grams of marijuana did not alter the status of marijuana as contraband in Maryland, and

that a narcotics dog’s alert provides probable cause to search a vehicle pursuant to the

Carroll doctrine. In Bowling, 227 Md. App. at 462, 134 A.3d at 390, a law enforcement

officer stopped a vehicle that the defendant was driving. The law enforcement officer

noticed that the defendant appeared nervous, and the officer called for a narcotics dog. See

id. at 462-63, 134 A.3d at 390. Before the narcotics dog arrived, the defendant exited his

vehicle, and was unable to get back in because he had locked his key inside. See id. at 463,

134 A.3d at 390. The narcotics dog arrived, and alerted near the rear driver’s side door.

See id. at 463-64, 134 A.3d at 390-91. Afterward, a tow truck driver arrived, and opened

the defendant’s vehicle. See id. at 464, 134 A.3d at 391. The law enforcement officer,

who had been planning to have the defendant’s vehicle towed to the police station,

immediately searched the defendant’s vehicle instead of conducting an inventory search at

the police station. See id. at 464, 134 A.3d at 391. The law enforcement officer found

nearly 200 grams of marijuana, an OxyContin tablet, a smoking device, a scale, and a large

amount of cash. See id. at 464, 134 A.3d at 391. The defendant moved to suppress all of

the evidence that had been found in his vehicle, contending that the narcotics dog’s alert

did not provide probable cause for a warrantless search of the vehicle in light of the General


                                            - 23 -
Assembly’s decriminalization of possession of less than ten grams of marijuana, and

because the narcotics dog could not distinguish between more than ten grams of marijuana

and less than ten grams of marijuana. See id. at 464-65, 134 A.3d at 391.

       The trial court denied the motion to suppress, and the Court of Special Appeals

affirmed the trial court’s judgment. See id. at 465, 476,134 A.3d at 391, 398. The Court

of Special Appeals explained that decriminalization is not synonymous with legalization;

even though possession of less than ten grams of marijuana is no longer a crime, it is still

illegal. See id. at 470, 134 A.3d at 394. The Court of Special Appeals examined the plain

meaning and legislative history of the statute decriminalizing possession of less than ten

grams of marijuana and concluded: “[I]t is clear that the [] General Assembly intended that

marijuana remain classified as ‘contraband,’ and that the decriminalization of small

amounts of marijuana would not affect existing case law allowing officers to search a

vehicle based upon a K-9 alert to the smell of marijuana.” Id. at 476, 134 A.3d at 398. The

Court of Special Appeals also examined case law from the Supreme Court and other

jurisdictions and concluded that the automobile exception to the warrant requirement is not

limited to where there is probable cause to believe there is evidence of a crime in a vehicle;

rather, the Court of Special Appeals determined that “a search is permitted when there is

probable cause to believe that the car contains evidence of a crime or contraband.” Id. at

472, 134 A.3d at 396 (emphasis in original). The Court of Special Appeals explained that

marijuana in any amount remains contraband—i.e., goods that are unlawful to possess. See

id. at 476, 134 A.3d at 398. As such, in Bowling, id. at 476, 134 A.3d at 398, the narcotics

dog’s alert provided probable cause to believe that contraband would be discovered in the


                                            - 24 -
vehicle irrespective of the decriminalization of possession of less than ten grams of

marijuana.7

                             Other Jurisdictions’ Case Law

       Courts in other jurisdictions have addressed whether decriminalization—or, in one

instance, legalization—of possession of a small amount of marijuana negates probable

cause to search a vehicle based on an odor of marijuana. The view of the majority of other

jurisdictions that have addressed the issue—four out of five jurisdictions, to be exact—is

that decriminalization has no such effect.      A sixth jurisdiction has determined that

legalization of possession of a small amount of marijuana does not foreclose the existence

of probable cause to search a vehicle upon detection of an odor of marijuana.

       In Barclay, 398 A.2d at 798, the Supreme Judicial Court of Maine held that, despite

a statute that made possession of a small amount of marijuana “a civil violation,” marijuana

remained contraband, and thus remained subject to seizure. In Barclay, id. at 796, a law

enforcement officer stopped a vehicle that the defendant was driving because the vehicle’s

exhaust system appeared to be faulty. While at the driver’s side of the vehicle, the law

enforcement officer smelled marijuana smoke. See id. The law enforcement officer


       7
        The Court of Special Appeals’s holding in Bowling is consistent with prior case
law in which the Court of Special Appeals and this Court have held that a drug detection
dog’s alert provides probable cause for the search of a vehicle. See McKoy v. State, 127
Md. App. 89, 101, 732 A.2d 312, 318 (1999) (The Court of Special Appeals held that a law
enforcement officer did not unreasonably detain the defendant by conducting a traffic stop
during which a narcotics dog scanned a vehicle.); Wilkes v. State, 364 Md. 554, 565, 586,
774 A.2d 420, 426, 439 (2001) (This Court held that law enforcement officers had probable
cause to search the defendant’s vehicle and the defendant where a narcotics dog,
accompanied by a licensed trained handler, alerted to the presence of drugs in the
defendant’s vehicle.).

                                           - 25 -
searched the vehicle and found two pipes and several marijuana cigarette butts, which were

tested and found to contain marijuana. See id. The defendant moved to suppress the

marijuana, contending that the search was illegal because the Fourth Amendment does not

permit a search for evidence of a civil violation. See id.

       A trial court denied the motion to suppress, and the Supreme Judicial Court of Maine

affirmed. See id. at 796, 798. In Barclay, id. at 797, the Court concluded that the law

enforcement officer “had probable cause to believe that the vehicle in question contained

marijuana. When [the officer] arrived at the driver’s window, he detected the odor of

marijuana smoke emanating from the interior of the vehicle. That odor was sufficient to

establish probable cause to search.” The Court determined that a law enforcement officer

may search for goods whose possession is punishable only by a civil violation, as such

goods can be the subject of a search warrant under Maine statutes. See id. at 797-98. The

Court specifically stated that “marijuana, notwithstanding its new status under [a Maine

statute], is still contraband and thus subject to seizure.” Id. at 798.

       In Smalley, 225 P.3d at 848, the Court of Appeals of Oregon determined that,

notwithstanding a statute that made possession of less than an ounce of marijuana a civil

violation, marijuana in any amount still constituted contraband. In Smalley, id. at 845, a

law enforcement officer stopped a vehicle in which the defendant was a passenger. The

driver consented to a search of the vehicle, and the law enforcement officer noticed an odor

of marijuana coming from a backpack behind the driver’s seat.             See id.   The law

enforcement officer searched the backpack and discovered marijuana, and the defendant

admitted that the backpack belonged to him. See id. The defendant moved to suppress the


                                             - 26 -
marijuana, contending that the search violated the Oregon Constitution’s counterpart to the

Fourth Amendment. See id.

       A trial court granted the motion to suppress, and the Court of Appeals of Oregon

reversed. See id. at 845, 848. The Court concluded that the law enforcement officer had

probable cause to believe that the backpack contained “at least some amount of

contraband” based on the officer’s testimony concerning the odor of marijuana emanating

from the backpack. See id. at 847. The defendant contended that a law enforcement officer

cannot search for marijuana without probable cause to believe that there is a criminal

amount of marijuana. See id. at 848. The Court rejected this contention and concluded

that a law enforcement officer may conduct a warrantless search for “contraband or crime

evidence” where there is probable cause to believe that such items are in a container in a

vehicle. Id. at 848 (citation and emphasis omitted). The Court explained that the phrase

“contraband or crime evidence” indicated that the two were not identical, and “that

probable cause to believe in the presence of either could justify an automobile search.” Id.

(citation omitted). Thus, the Court determined that a law enforcement officer could search

for goods that were contraband, even if the goods did not constitute evidence of a crime.

See id. The Court observed that, under both its legal definition and its common definition,

“contraband” includes anything that is illegal to possess—which encompasses marijuana

in any amount. See id.

       In Waxler, 224 Cal. App. 4th at 715, a Court of Appeal of California held that,

despite a statute under which possession of less than an ounce of marijuana was punishable

only by a fine, a law enforcement officer has probable cause to search a vehicle where the


                                           - 27 -
law enforcement officer smells burnt marijuana emanating from the vehicle and sees burnt

marijuana in a pipe in the vehicle.8 In Waxler, id. at 716, a law enforcement officer

approached a parked vehicle in which the defendant was sitting in the driver’s seat. As the

law enforcement officer got closer to the vehicle, he noticed an odor of burnt marijuana

and saw a marijuana pipe that contained what appeared to be burnt marijuana. See id. The

law enforcement officer searched the vehicle and found methamphetamine and a

methamphetamine pipe. See id. The defendant moved to suppress, contending that the

law enforcement officer lacked probable cause to believe that the defendant had been

committing a crime. See id. at 717.

       A trial court denied the motion to suppress, and the Court of Appeal of California

affirmed. See id. at 716. The Court noted that, despite the removal of incarceration as a

possible penalty for possession of less than an ounce of marijuana, marijuana in any amount

remained illegal, and thus still constituted contraband. See id. at 721. The Court stated

that its holding was not limited to situations where a law enforcement officer sees or smells

more than an ounce of marijuana; instead, a law enforcement officer has probable cause to

search a vehicle where the law enforcement officer detects marijuana in any amount. See

id. at 725. Specifically, the Court concluded that the law enforcement officer “had probable

cause to believe [the defendant]’s truck contained contraband after smelling burnt

marijuana near the truck and seeing burnt marijuana in the truck, irrespective of whether

possession of up to an ounce of marijuana is an infraction and not an arrestable offense.”


       8
        In 2016, after the Court of Appeal of California’s decision in Waxler, California
legalized possession of a small amount of marijuana. See supra note 1.

                                           - 28 -
Id. at 721 (citation omitted). The Court noted that other jurisdictions had reached similar

conclusions. See id.

       In Ortega, 749 N.W.2d at 853-54, the Court of Appeals of Minnesota held that the

odor of marijuana provides probable cause to search a vehicle, notwithstanding a statute

under which possession of a small amount of marijuana was not a crime. In Ortega, id. at

852, a law enforcement officer stopped a vehicle in which the defendant was a passenger.

The law enforcement officer noticed an odor of burnt marijuana coming from the vehicle’s

passenger compartment. See id. The driver consented to a search of the vehicle, and the

law enforcement officer asked the defendant to exit the vehicle.        See id. The law

enforcement officer patted down the defendant, who handed over a pocket knife and a

small amount of marijuana. See id. A narcotics dog alerted to the vehicle’s center console

and the seat where the defendant had been sitting. See id. The law enforcement officer

searched the vehicle’s center console and found a rolled-up dollar bill with cocaine on it.

See id. at 852-53. The law enforcement officer searched the defendant more thoroughly

and found a folded dollar bill with cocaine on it. See id. at 853. The defendant moved to

suppress the cocaine. See id. at 853.

       A trial court denied the motion to suppress, and the Court of Appeals of Minnesota

affirmed. See id. at 852. The Court concluded that the law enforcement officer had

probable cause to search the vehicle based on the odor of marijuana. See id. at 854. The

Court also determined that the law enforcement officer had probable cause to search the

defendant after he handed over a noncriminal amount of marijuana because, whether

detected by sight or smell, the presence of marijuana in any amount in one location


                                          - 29 -
indicates that there may be more in another location. See id. Specifically, the Court held

that the law enforcement officer had probable cause to search the defendant “for a

criminally significant quantity of marijuana upon smelling the odor of marijuana emanating

from within the vehicle,” and that the officer “had an independent basis for probable cause

when [the defendant] later also handed [the officer] the small, noncriminal amount of

marijuana from his pocket.” Id.

       In Zuniga, 372 P.3d at 1060, the Supreme Court of Colorado held that a law

enforcement officer had probable cause to search a vehicle where, among other

circumstances, the law enforcement officer smelled an odor of marijuana. In Zuniga, id.

at 1054, the law enforcement officer stopped a vehicle in which the defendant was a

passenger. As he approached the passenger-side window, the law enforcement officer

noticed a strong odor of fresh marijuana. See id. The law enforcement officer spoke with

the defendant and the driver, who exhibited extreme nervousness and provided inconsistent

information. See id. at 1055. A law enforcement officer had a narcotics dog scan the

vehicle, and the narcotics dog alerted to the vehicle’s rear hatch, which contained a duffel

bag. See id. The law enforcement opened the duffel bag and found marijuana inside. See

id. The law enforcement officer then opened a cooler that had been next to the duffel bag,

and found more marijuana inside. See id. The defendant admitted that the marijuana in

both containers was his. See id. The defendant moved to suppress the marijuana, and a

trial court granted the motion to suppress, determining that the law enforcement officer

lacked probable cause to search the vehicle. See id.

       The government appealed, and the Supreme Court of Colorado reversed. See id. at


                                           - 30 -
1056, 1060. The Court determined that the trial court erred in disregarding the odor of

marijuana in its analysis of probable cause; the Court explained that, even though

possession of up to an ounce of marijuana is legal under Colorado law, several other

marijuana-related activities remained unlawful. See id. at 1059-60. Specifically, the Court

stated: “[T]he odor of marijuana remains relevant to probable cause determinations and

can support an inference that a crime is ongoing even though possession of one ounce or

less of marijuana is allowed under Colorado law.” Id. at 1060. Accordingly, the Court

concluded that an odor of marijuana suggests criminal activity, and remains relevant to an

analysis of probable cause. See id.

       By contrast, in Commonwealth v. Overmyer, 11 N.E.3d 1054, 1060 (Mass. 2014),

the Supreme Judicial Court of Massachusetts concluded that the odor of fresh marijuana

did not give rise to probable cause to search a vehicle. In Overmyer, id. at 1055-56, law

enforcement officers responded to a vehicle collision in which the defendant’s vehicle had

rear-ended another vehicle. The law enforcement officers noticed a strong odor of fresh

marijuana near the defendant’s vehicle. See id. at 1056. One of the law enforcement

officers asked the defendant whether his vehicle contained marijuana, and the defendant

responded in the affirmative and provided the key to his vehicle’s glove compartment. See

id. One of the law enforcement officers found a bag of marijuana in the defendant’s

vehicle’s glove compartment. See id. After removing the bag of marijuana, the law

enforcement officers continued to detect a strong odor of marijuana in the defendant’s

vehicle. See id. One of the law enforcement officers questioned the defendant, who

eventually admitted that his vehicle contained more marijuana. See id. One of the law


                                          - 31 -
enforcement officers found a backpack in the defendant’s vehicle’s backseat; the backpack

contained more marijuana. See id. The defendant moved to suppress all of the marijuana

found in his vehicle. See id. at 1057. A trial court denied the motion to suppress as to the

bag that was in the defendant’s vehicle’s glove compartment, but granted the motion to

suppress as to the marijuana that was in the backpack. See id. The State appealed, and,

while Overmyer was pending in the intermediate appellate court, the Supreme Judicial

Court of Massachusetts transferred the case on its own initiative. See id.

       The Court vacated the trial court’s grant of the motion to suppress, and remanded

with instructions to determine whether the law enforcement officers had probable cause to

arrest the defendant after they seized the marijuana in the glove compartment. See id. at

1060. The Court noted that, in an earlier case, Commonwealth v. Cruz, 945 N.E.2d 899,

910 (Mass. 2011), the Court had held that, because Massachusetts’s legislature had made

possession of one ounce or less of marijuana “a civil violation,” the odor of burnt marijuana

alone did not suggest criminal activity. See Overmyer, 11 N.E.3d at 1058. Addressing the

circumstance of fresh marijuana in Overmyer, id., the Court reasoned that, although the

strength of the odor of fresh marijuana could correlate to the amount of marijuana more

closely than the strength of the odor of burnt marijuana, it did not follow that a strong odor

of fresh marijuana indicated a criminal amount, which was necessary to establish probable

cause. The Court observed that the record contained “no evidence that the officers [] had

undergone specialized training that, if effective, would allow them reliably to discern, by

odor, not only the presence and identity of a controlled substance, but also its weight.” Id.

at 1059. The Court opined:


                                            - 32 -
       In sum, we are not confident, at least on this record, that a human nose can
       discern reliably the presence of a criminal amount of marijuana, as distinct
       from an amount subject only to a civil fine. In the absence of reliability, a
       neutral magistrate would not issue a search warrant, and therefore a
       warrantless search is not justified based solely on the smell of marijuana,
       whether burnt or unburnt.

Id. at 1059-60 (citations and internal quotation marks omitted).

                                         Analysis

       Upon careful consideration of the Fourth Amendment jurisprudence of the Supreme

Court, Bowling, and authority from other jurisdictions that have addressed the

decriminalization—or, in one instance, the legalization—of marijuana, we conclude that a

law enforcement officer has probable cause to search a vehicle where the law enforcement

officer detects an odor of marijuana emanating from the vehicle.

       Our logic is straightforward. Decriminalization is not the same as legalization.

Despite the decriminalization of possession of less than ten grams of marijuana, possession

of marijuana in any amount remains illegal in Maryland. To be sure, the amended

marijuana statute changed the categorization of, and maximum penalty for, possession of

less than ten grams of marijuana. Specifically, possession of less than ten grams of

marijuana is now categorized as a civil offense rather than a crime, and it is punishable by

a fine, participation in a drug education program, an assessment for substance abuse

disorder, and possible substance abuse treatment, rather than a fine and/or a period of

incarceration. Decriminalization notwithstanding, however, the possession of less than ten

grams of marijuana—i.e., the possession of any amount of marijuana—remains illegal. See

Md. Code Ann., Crim. Law (2002, 2012 Repl. Vol., 2016 Supp.) § 5-601(c).



                                           - 33 -
       Petitioners contend that the General Assembly’s intent in decriminalizing

possession of less than ten grams of marijuana is irrelevant to the issue of whether probable

cause exists to search a vehicle based on the odor of marijuana. Although not dispositive

of whether a law enforcement officer may search a vehicle upon detection of the odor of

marijuana, we observe that the relevant statutes’ plain language and legislative history

support the conclusion that the General Assembly did not intend to preclude a search of a

vehicle based on the odor of marijuana. In changing the classification of possession of less

than ten grams of marijuana from a “misdemeanor” to “a civil offense,” the General

Assembly made clear that possession of marijuana in any amount is still illegal. See 2014

Md. Laws. 1119 (Vol. II, Ch. 158, S.B. 364).           Significantly, when decriminalizing

possession of less than ten grams of marijuana, the General Assembly added Md. Code

Ann., Crim. Law (2002, 2012 Repl. Vol., 2014 Supp.) § 5-601(d)(2), which states that the

decriminalization “may not be construed to affect the laws relating to . . . seizure and

forfeiture.” See 2014 Md. Laws. 1122 (Vol. II, Ch. 158, S.B. 364) (paragraph break

omitted). As to laws relating to seizure, since 2002, Md. Code Ann., Crim. Proc. (2001,

2002 Supp.) § 12-201(a)(1) has stated: “A Schedule I substance listed in § 5-402 of the

Criminal Law Article shall be seized and summarily forfeited to the State if the substance

is[] possessed, transferred, sold, or offered for sale in violation of the Controlled Dangerous

Substances law[.]” (Paragraph break omitted). Marijuana is, and has been, a Schedule I

substance subject to seizure and forfeiture. See Md. Code Ann., Crim. Law (2002, 2012

Repl. Vol.) § 5-402(d)(1)(vii).

       In other words, the plain language of the relevant statutes demonstrate that the


                                            - 34 -
General Assembly expressly indicated that decriminalization of possession of less than ten

grams of marijuana does not mean that law enforcement officers can no longer seize

marijuana. Indeed, Md. Code Ann., Crim. Law (2002, 2012 Repl. Vol., 2014 Supp.) § 5-

601(d)(2) plainly provides that the provisions “making the possession of marijuana a civil

offense may not be construed to affect the laws relating to . . . seizure and forfeiture.”

(Paragraph break omitted). Thus, under the plain language of the statutes, marijuana

remains a Schedule I substance that is subject to seizure and forfeiture, notwithstanding the

circumstance that possession of less than ten grams of marijuana is now a civil offense. By

definition, if law enforcement officers may still seize marijuana, then law enforcement

officers may still search for marijuana.

       The legislative history of the amended statute also makes clear that the General

Assembly did not intend to preclude a search of a vehicle based on the odor of marijuana

or to otherwise alter the seizure and forfeiture of marijuana. As the Court of Special

Appeals has observed with respect to the statute’s legislative history:

       On April 1, 2014, at the hearing to discuss Senate Bill 364, members of the
       House Judiciary Committee questioned whether this bill, as initially drafted,
       would cause a change in the existing law authorizing police officers to search
       a car based on a K-9 alert. Senator Robert Zirkin, one of the sponsors of the
       bill, testified that this was not a problem in most states that had
       decriminalized small amounts of marijuana, but he stated that, if the General
       Assembly wanted to make that clear, it could amend the bill.

              On April 5, 2014, the House Judiciary Committee adopted an
       amendment to address this issue. This amendment added the [] language
       regarding seizure and forfeiture, which ultimately was codified at [Md. Code
       Ann., Crim. Law (2002, 2012 Repl. Vol., 2014 Supp.)] § 5-601(d)[.]

       ...



                                           - 35 -
              In light of the foregoing, it is clear that the [] General Assembly
       intended that marijuana remain classified as “contraband,” and that the
       decriminalization of small amounts of marijuana would not affect existing
       case law allowing officers to search a vehicle based upon a K-9 alert to the
       smell of marijuana.

Bowling, 227 Md. App. at 474-75, 134 A.3d at 397 (citations omitted). In addition to the

testimony referenced in Bowling, at the same hearing, Senator Zirkin testified that “[t]he

intention of this bill is not to stop what would be right now a lawful search incident to

arrest.” See Crim. L. Possession of Marijuana Civ. Offense: Hearing on S.B. 364 Before

the Sen. Jud. Comm., 2014 Reg. Sess. (Md. Apr. 1, 2014). Senator Zirkin clarified that

“[t]his is not legalization.” Id. The legislative history, and the enactment of Md. Code

Ann., Crim. Law (2002, 2012 Repl. Vol., 2014 Supp.) § 5-601(d), make clear that the

decriminalization of possession of small amounts of marijuana was not to affect existing

case law allowing law enforcement officers to search a vehicle based not only upon a K-9

alert to the smell of marijuana, but also based upon a law enforcement officer’s own

detection of the smell of marijuana. In short, the statute’s plain language and legislative

history demonstrate that the General Assembly, in decriminalizing possession of small

amounts of marijuana, did not intend to otherwise alter existing case law concerning the

search, seizure, and forfeiture of marijuana, which remains illegal.

       Aside from the statute’s plain language and legislative history, in our independent

assessment of the issue, we conclude that a warrantless search of a vehicle is permissible

upon detection of the odor of marijuana emanating from the vehicle. For purposes of the

Fourth Amendment, probable cause to search exists where a person of reasonable caution

would believe “that contraband or evidence of a crime is present.” Harris, 133 S. Ct. at


                                           - 36 -
1055 (citations omitted); see also Houghton, 526 U.S. at 304 (“contraband or evidence of

criminal wrongdoing”); Brown, 460 U.S. at 742 (“contraband or stolen property or useful

as evidence of a crime”). The Supreme Court’s use of the phrase “contraband or evidence

of a crime” demonstrates that the terms “contraband” and “evidence of a crime” have

different meanings. In our view, “contraband” means goods that are illegal to possess,

regardless of whether possession of the goods is a crime. The definition of “contraband”

that we adopt is warranted by the Supreme Court’s conclusion in Carroll, 267 U.S. at 158-

59, that a law enforcement officer can search a vehicle based on probable cause to believe

that the vehicle’s contents are contraband, even if the law enforcement officer cannot arrest

the driver.

       The conclusion that the terms “contraband” and “evidence of a crime” are not

synonymous is supported by the plain meaning of the word “contraband.” Significantly,

the words “crime” and “criminal” do not appear in the definitions of “contraband” in both

Black’s Law Dictionary and Merriam-Webster.             Black’s Law Dictionary defines

contraband, in relevant part, as “[g]oods that are unlawful to import, export, produce, or

possess.”     Contraband, Black’s Law Dictionary (10th ed. 2014) (emphasis added).

Similarly, Merriam-Webster defines contraband, in relevant part, as “goods or merchandise

whose importation, exportation, or possession is forbidden[.]” Contraband, Merriam-

Webster,      http://www.merriam-webster.com/dictionary/contraband        [https://perma.cc/

PDL8-V83L] (emphasis added). These definitions support the conclusion that marijuana

in any amount constitutes contraband. Moreover, if “contraband” and “evidence of a

crime” had the same meaning, then it would have been superfluous for the Supreme Court


                                           - 37 -
to have included “contraband” in its explanation of probable cause.

       We recognize that Petitioners argue that the contraband in Carroll, namely, the

prohibited alcohol, was a crime to possess, and that the term “contraband” refers to items

that are criminal to possess. The fallacy of this argument is that, in Carroll, the Supreme

Court concluded that ability to search does not depend on the suspected offense being an

offense for which arrest is authorized. Petitioners rely on Warden, Md. Penitentiary v.

Hayden, 387 U.S. 294, 296 (1967) for the proposition that the Supreme Court considered

the term “contraband,” and concluded that, in the context of the Fourth Amendment, items

that may be searched for include “the instrumentalities and means by which a crime is

committed, the fruits of crime such as stolen property, weapons by which escape of the

person arrested might be effected, and property the possession of which is a crime.”

(Footnote and internal quotation marks omitted). This reliance is misplaced. We observe

that in Hayden, the Supreme Court sought to describe items that may be seized pursuant to

the execution of a search and seizure warrant of a home after a determination of probable

cause has been made. Accordingly, in Hayden, id. at 307, the Supreme Court determined

that there must be a nexus between the items to be seized and the criminal behavior at issue,

i.e., the criminal behavior that necessitated the need for the warrant. With its holding in

Hayden, the Supreme Court sought to define the permissible scope for the seizure of items

from a home upon the execution of a search warrant, and thereby to ensure that seizures in

such circumstances would not be unnecessarily broad or intrusive. This is vastly different

from describing whether a law enforcement officer has probable cause to conduct a

warrantless search of a vehicle based on the belief the vehicle contains contraband or


                                           - 38 -
evidence of a crime. The suggestion that the definition of “contraband” for purpose of the

warrantless search of an automobile is limited to “property the possession of which is a

crime” appears nowhere in the Supreme Court’s decision in Hayden.

       We note that, in each of the three instant cases, the first question presented in the

petition for a writ of certiorari referred to the circumstance that, according to law

enforcement testimony, the odor of marijuana was either strong (in Williams and Spriggs)

or overwhelming (in Robinson). Rather than cabining our holding to the requirement that

the odor must be strong or overwhelming, we conclude that the odor of marijuana provides

probable cause to search a vehicle. As discussed above, marijuana in any amount, no

matter how small, is contraband; accordingly, the odor of marijuana constitutes probable

cause to search a vehicle. In other words, for purposes of probable cause, there is no

distinction between the significance of a criminal amount of marijuana versus the

significance of a noncriminal—but still illegal—amount of marijuana. As the parties

acknowledge, it is effectively impossible for law enforcement officers to identify a quantity

of marijuana based on odor alone. Indeed, according to the law enforcement officers’

testimony in the instant cases, the strength of the odor of marijuana and the amount of

marijuana do not always correlate, and even a small amount of the most powerful grade of

marijuana may have a strong odor. Thus, requiring that law enforcement officers detect a

strong or overwhelming odor of marijuana to have probable cause to conduct a warrantless

search a vehicle would serve no useful purpose.

       We join the Court of Special Appeals and courts in other jurisdictions in holding

that marijuana remains contraband, despite the decriminalization of possession of small


                                           - 39 -
amounts of marijuana, and that, as such, the odor of marijuana constitutes probable cause

for the search of a vehicle. In Bowling, 227 Md. App. at 476, 134 A.3d at 398, the Court

of Special Appeals held that, notwithstanding the decriminalization of possession of less

than ten grams of marijuana in Maryland, a narcotics dog’s alert provides probable cause

to search a vehicle. In Barclay, 398 A.2d at 798, the Supreme Judicial Court of Maine held

that marijuana was contraband even though a Maine statute made possession of a small

amount of marijuana “a civil violation.” In Smalley, 225 P.3d at 848, the Court of Appeals

of Oregon held that marijuana in any amount is contraband, despite an Oregon statute under

which possession of less than an ounce of marijuana is a civil violation. And, in Waxler,

224 Cal. App. 4th at 715, a Court of Appeal of California held that a law enforcement

officer has probable cause to search a vehicle where the law enforcement officer smells

burnt marijuana and sees burnt marijuana in a pipe in the vehicle, notwithstanding a

California statute that made possession of less than an ounce of marijuana punishable only

by a fine. In Ortega, 749 N.W.2d at 853-54, the Court of Appeals of Minnesota concluded

that the odor of marijuana gave rise to probable cause to search a vehicle, even though

possession of a small amount of marijuana was not a crime in the state. And, in Zuniga,

372 P.3d at 1060, the Supreme Court of Colorado determined that there was probable cause

to search a vehicle where, among other things, a law enforcement officer detected the odor

of marijuana, even though possession of up to one ounce of marijuana is legal in Colorado.

      At oral argument, Petitioners’ counsel contended that Barclay, Smalley, Waxler,

Ortega, and Zuniga are unpersuasive because the cases allegedly involve a mechanical

application of the term “contraband,” and the respective appellate courts did not analyze


                                          - 40 -
whether the Carroll doctrine applies to items that are not criminal, but rather are illegal, to

possess. We disagree. Although the appellate courts in other jurisdictions did not

explicitly mention the Carroll doctrine by name, each court determined that probable cause

existed to search a vehicle based on the odor of marijuana where the State had

decriminalized—or, in one instance, legalized—possession of marijuana. In Barclay,

Smalley, and Waxler, the appellate courts specifically determined that marijuana was

contraband notwithstanding its decriminalization; it was still illegal to possess marijuana.

In those three cases, the appellate courts applied the principle that a law enforcement officer

may conduct a warrantless search of a vehicle where the law enforcement officer has

probable cause to believe that the vehicle contains contraband, and the appellate courts

came to the conclusion that a noncriminal amount of marijuana remains contraband. See

Barclay, 398 A.2d at 798; Smalley, 225 P.3d at 848; Waxler, 224 Cal. App. 4th at 720. In

Ortega, 749 N.W.2d at 853-54, and Zuniga, 372 P.3d at 1060, the appellate courts reached

similar conclusions. This is entirely consistent with the Supreme Court’s holding in

Carroll, 267 U.S. at 158-59, that the existence of probable cause to search a vehicle does

not depend on the ability to arrest.9


       9
        We note that, in Bowling, 227 Md. App. at 470, 134 A.3d at 394, the Court of
Special Appeals distinguished the case of State v. Crocker, 97 P.3d 93 (Alaska Ct. App.
2004), on which the defendant in Bowling relied, explaining:

       In Crocker, the Court of Appeals of Alaska held that the “strong odor of
       growing marijuana” did not constitute probable cause to support a search
       warrant for Crocker’s house because, in Alaska, it is legal to possess less than
       four ounces of marijuana for personal use in the home. [97 P.3d] at 95, 97.
       The court held that the warrant application needed to establish probable cause


                                            - 41 -
       We decline to follow Overmyer, 11 N.E.3d at 1057-58, in which the Supreme

Judicial Court of Massachusetts held that an odor of marijuana does not provide probable

cause to search a vehicle; in so holding, the Court equated “contraband” with criminal

goods. We decline to adopt the Court’s reasoning, as we do not see a basis for determining

the existence of criminal contraband as opposed to other types of contraband. As discussed

above, the term “contraband” includes more than items or goods that are criminal to

possess, but may also include items or goods that are simply illegal to possess.

       Overmyer has the effect of precluding all warrantless searches of vehicles based on

the odor of marijuana, which would not be a salutary development in Maryland. The

Supreme Judicial Court of Massachusetts theorized that it may be possible for a law

enforcement officer to be trained to gauge the amount of marijuana based on odor alone,

but based its holding on the circumstance that the record did not demonstrate that a law

enforcement officer could discern a criminal amount of marijuana. See Overmyer, 11

N.E.3d at 1059. It is unclear, however, whether the training to which that Court referred

would ever be possible at all, let alone effective. Thus, were we to adopt the rationale of

Overmyer, unless law enforcement officers were trained to detect by odor alone the




       that the possession of marijuana was illegal. Id. at 94. That case is inapposite
       because, as explained, possession of marijuana in any amount remains illegal
       in Maryland.

We observe that, in addition to possession of marijuana in any amount remaining illegal in
Maryland as opposed to the circumstance in Alaska where statutes provided that adults
may possess any amount less than four ounces of marijuana in the home for personal use,
Crocker, 97 P.3d at 94, is further distinguishable because it involved execution of a search
warrant of a home, and not a warrantless search of a vehicle.

                                            - 42 -
difference between less than ten grams of marijuana and ten grams or more of marijuana,

law enforcement officers would not be able to conduct warrantless searches of vehicles

based on the odor of marijuana. This would permit a myriad of crimes to go undetected.

      Indeed, at oral argument and in its brief, the State argued that, separate from the

odor of marijuana providing probable cause to believe that a vehicle contains contraband,

the odor of marijuana provides probable cause to believe that a vehicle contains evidence

of a crime. Put simply, we agree. Despite the decriminalization of possession of less than

ten grams of marijuana, the odor of marijuana remains evidence of a crime. The odor of

marijuana emanating from a vehicle may be just as indicative of crimes such as the

possession of more than ten grams of marijuana, possession of marijuana with the intent to

distribute, or the operation of a vehicle under the influence of a controlled dangerous

substance, as it is of possession of less than ten grams of marijuana. As explained above,

it is unreasonable to expect law enforcement officers to determine, based on odor alone,

the difference between 9.99 grams or less of marijuana and 10 grams of marijuana. In

short, possession of ten grams or more of marijuana, crimes involving the distribution of

marijuana, and driving under the influence of a controlled dangerous substance have not

been decriminalized in Maryland, and, thus, the odor of marijuana emanating from a

vehicle provides probable cause to believe that the vehicle contains evidence of a crime,

and a law enforcement officer may search the vehicle under such circumstances.

      We find no merit in the contention that it is unreasonable to permit law enforcement

officers to conduct a warrantless search of a vehicle based on the odor of marijuana.

Petitioners argue that Carroll and its progeny do not answer the question of whether it is


                                          - 43 -
reasonable to permit law enforcement officers to search for noncriminal items, and that

warrantless searches should not be permitted where officers could not obtain a search

warrant. In Maryland, marijuana, in any amount, is a Schedule I substance. See Md. Code

Ann., Crim. Law (2002, 2012 Repl. Vol.) § 5-402(d)(1)(vii). By statute, all Schedule I

substances are subject to seizure and summary forfeiture “to the State if the substance[] is

possessed, transferred, sold, or offered for sale in violation of the Controlled Dangerous

Substances [L]aw[.]” Md. Code Ann., Crim. Proc. (2001, 2002 Supp.) § 12-201(a)(1)

(paragraph break omitted). Md. Code Ann., Crim. Law (2002, 2012 Repl. Vol., 2014

Supp.) § 5-601(c)(2)(ii), which makes possession of less than ten grams of marijuana a

civil offense, is part of the Controlled Dangerous Substances Law. And Md. Code Ann.,

Crim. Law (2002, 2012 Repl. Vol., 2014 Supp.) § 5-601(d)(2) provides that the provisions

“making the possession of marijuana a civil offense may not be construed to affect the laws

relating to . . . seizure and forfeiture.” (Paragraph break omitted). Because marijuana, in

any amount, is subject to seizure and forfeiture, it can be the legitimate object of a search

warrant, notwithstanding the circumstance that possession of less than ten grams of

marijuana is a civil offense. Indeed, Md. Code Ann., Crim. Proc. (2001, 2008 Repl. Vol.,

2014 Supp.) § 1-203(a)(1)(ii) provides that “[a] circuit court judge or District Court judge

may issue forthwith a search warrant whenever it is made to appear to the judge, by

application . . . , that there is probable cause to believe that[] property subject to seizure

under the criminal laws of the State is on the person or in or on the building, apartment,

premises, place, or thing.”     (Paragraph break omitted).      The seizure of Schedule I

substances is authorized under the criminal laws of the State of Maryland, and nothing in


                                            - 44 -
Md. Code Ann., Crim. Law (2002, 2012 Repl. Vol., 2014 Supp.) § 5-601 purported to alter

the classification of marijuana as a Schedule I substance. Because marijuana is property

subject to seizure under the criminal laws of the State, a search warrant may be obtained.

       We observe that our holding in the instant cases does not in any way impede the

ability of eligible persons to possess and/or use marijuana for medical purposes. Under

Md. Code Ann., Crim. Law (2002, 2012 Repl. Vol., 2016 Supp.) § 5-601(c)(3)(iii)1, in a

prosecution for possession or use of marijuana, a defendant may raise as an affirmative

defense the circumstances that “the defendant has a debilitating medical condition that has

been diagnosed by a physician with whom the defendant has a bona fide physician-patient

relationship”; “the debilitating medical condition is severe and resistant to conventional

medicine”; and “marijuana is likely to provide the defendant with therapeutic or palliative

relief from the debilitating medical condition.” (Paragraph breaks omitted). Under Md.

Code Ann., Crim. Law (2002, 2012 Repl. Vol., 2016 Supp.) § 5-601(c)(3)(iii)2A, in a

prosecution for possession of marijuana, a defendant may raise as an affirmative defense

the circumstance that “the marijuana was intended for medical use by an individual with a

debilitating medical condition for whom the defendant is a caregiver.” Md. Code Ann.,

Crim. Law (2002, 2012 Repl. Vol., 2016 Supp.) § 5-601(c)(3)(iii)3A and B provide that a

defendant may not raise an affirmative defense if the defendant was either “using marijuana

in a public place or assisting the individual for whom the defendant is a caregiver in using

the marijuana in a public place” or “in possession of more than 1 ounce of marijuana.”

       Code of Maryland Regulations (“COMAR”) 10.62.04.02 and 10.62.04.04 require

medical marijuana patients and caregivers, respectively, to apply for registration with the


                                           - 45 -
Natalie M. LaPrade Maryland Medical Cannabis Commission (“the Cannabis

Commission”).10 COMAR 10.62.06.01 and 10.62.06.02 enable medical marijuana patients

and caregivers, respectively, to apply for Cannabis Commission-issued identification cards

that include the registration numbers that the Cannabis Commission has assigned to the

medical marijuana patients and caregivers.

       Further, Md. Code Ann., Health-Gen. (1982, 2015 Repl. Vol.) § 13-3313(a)

provides, in pertinent part, as follows:

       Any of the following persons acting in accordance with the provisions of this
       subtitle may not be subject to arrest, prosecution, or any civil or
       administrative penalty, including a civil penalty or disciplinary action by a
       professional licensing board, or be denied any right or privilege, for the
       medical use of cannabis:

              (1) A qualifying patient:
                     (i) In possession of an amount of medical cannabis determined
              by the [Cannabis] Commission to constitute a 30-day supply; or
                     (ii) In possession of an amount of medical cannabis that is
              greater than a 30-day supply if the qualifying patient’s certifying
              physician stated in the written certification that a 30-day supply would
              be inadequate to meet the medical needs of the qualifying patient;

              ...

              (4) A caregiver[.11]

       10
          In 2013, the General Assembly authorized the Cannabis Commission, which was
originally entitled the Natalie M. LaPrade Medical Marijuana Commission. See 2013 Md.
Laws 3625 (Vol. IV, Ch. 403, H.B. 1101). The General Assembly directed that the
Cannabis Commission would be independent, but would function within the Department
of Health and Mental Hygiene. See id. at 3623. In 2015, the General Assembly gave the
Cannabis Commission its current name. See 2015 Md. Laws 1164 (Vol. II, Ch. 251, H.B.
490).
       11
          The Cannabis Commission’s website advises medical marijuana patients that, if a
law enforcement officer stops them, they do not have to disclose that they possess
marijuana, and do not have to consent to a search; however, if a law enforcement officer


                                           - 46 -
Permitting law enforcement officers to conduct a warrantless search of a vehicle based on

the odor of marijuana will have no effect upon the statutes and regulations pertaining to

medical marijuana.

                                       Conclusion

       For the reasons set forth above, we hold that a law enforcement officer has probable

cause to search a vehicle where the law enforcement officer detects an odor of marijuana

emanating from the vehicle, as marijuana in any amount remains contraband,

notwithstanding the decriminalization of possession of less than ten grams of marijuana;

and the odor of marijuana gives rise to probable cause to believe that the vehicle contains

contraband or evidence of a crime. Applying our holding to the instant cases, we conclude

that there was probable cause to search the vehicles in question, based on a law enforcement

officer having detected an odor of marijuana coming from a vehicle that Petitioner had

been driving or in possession of. Accordingly, we affirm the judgments of the Court of

Special Appeals.


                                   IN CASE NO. 37, JUDGMENT OF THE COURT
                                   OF    SPECIAL      APPEALS   AFFIRMED.
                                   PETITIONER TO PAY COSTS.

                                   IN CASE NO. 39, JUDGMENT OF THE COURT
                                   OF    SPECIAL      APPEALS   AFFIRMED.
                                   PETITIONER TO PAY COSTS.

conducts a search and finds marijuana, a medical marijuana patient should offer his or her
Cannabis Commission-issued identification card and direct the law enforcement officer to
the Cannabis Commission’s database. See Patients FAQ’s, Natalie M. LaPrade Maryland
Medical Cannabis Commission (updated Dec. 7, 2016), http://mmcc.maryland.gov/pages/
patients/patients_faq.aspx [https://perma.cc/P8XH-T7XB].

                                           - 47 -
IN CASE NO. 46, JUDGMENT OF THE COURT
OF    SPECIAL      APPEALS   AFFIRMED.
PETITIONER TO PAY COSTS.




     - 48 -